DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 09/07/2021 have been entered. Claims 1-20 are pending. Applicant’s amendments to the disclosure have overcome each and every objections to the Specification. 
Applicant’s arguments filed 09/07/2021, with respect to the rejection(s) of amended claim(s) 1, 12, and 17 under 35 U.S.C. 103 in view of Kim et al. (US 2019/0332119 A1) and Noh et al. (US 2016/0101524 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2019/0332119 A1), Noh et al. (US 2016/0101524 A1), and Rao Shuihua (CN 105612909 A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0332119 A1), in view of Noh et al. (US 2016/0101524 A1), and in further view of Rao Shuihua (CN 105612909 A).
Regarding claims 1 and 12, Regarding claim 1, Kim teaches a robot 100 (Fig. 1)…, the robot comprising: 
a main body (Fig. 1); 
a driving unit 160 configured to move the main body ([0068], “The travel unit 160 includes at least one drive wheel (not shown) for moving a main body of the mobile robot”); 
an image capturing unit 121 (Fig. 2) configured to capture an image of a travel area around the main body to generate image information regarding the travel area of the main body ([0076], “the camera 121 photographs an area in the forward traveling direction of the mobile robot 100”); 
…; and 
a controller 110 (Fig. 2) configured to: 
…
detect a target object changing its position in the travel area … while the main body is traveling in the travel area ([0074], “The obstacle sensing unit 120 inputs image data of the photographed obstacle and position or movement information of the obstacle”); , and 
control the main body to travel … in response to the detection of the target object changing its position in the travel area ([0197], “A .
	Yet, Kim fails to specifically disclose control traveling of the main body by determining a condition of the travel area based on the captured image; detect a target object in the travel area after determining the condition of the travel area.

	However, in the same field of endeavor, Noh teaches control traveling of the main body by determining a condition of the travel area based on the captured image (Fig. 11, [0051], “a step S20 of determining whether an obstacle is present in the acquired image on the basis of the detected light pattern.”); detect a target object in the travel area after determining the condition of the travel area ([0051], “When it is determined that an obstacle is present in the acquired image, the acquired image is divided into an obstacle presence region including the obstacle and an obstacle absence region having no obstacle (S40).”; [0057], “The movement control module 143 can control the drive motor 139 such that the robot cleaner 100 can move while avoiding boundaries”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim, in view of Noh, to determine the condition of the travel area, i.e. whether an obstacle is present (as taught by Noh). This modification eliminates risk of collision between the robot and a wall or an obstacle by detecting the boundary between the floor and the wall and the boundary between the floor and the obstacle, which obstruct movement of the robot, as stated by Noh in [0058]. 
	Neither Kim nor Noh specifically teaches the robot is a robot that cuts grass while traveling in an outdoor travel area, the robot comprising a weeding unit configured to cut grass while traveling in the travel area; and a controller configured to operate the weeding unit while controlling traveling of the main body, and to control the weeding unit to stop operation in response to the detection of the target object. 

	However, in the same field of endeavor, Rao Shuihua teaches a robot that cuts grass while traveling in an outdoor travel area (Fig. 1, [0009], “An intelligent lawn mowing robot control system”, the robot comprising:
a weeding unit configured to cut grass while traveling in the travel area ([0009], “a grass cutting blade drive module”; Fig. 1, “mowing blade drive module 12”); and 
a controller configured to: 
operate the weeding unit while controlling traveling of the main body ([0027], “The motor drive module includes a wheel drive module 11 and a mowing blade drive module 12, the control system also includes a visual recognition module, and the sensor group module includes a photoelectric code disc sensor, an electronic compass sensor, and a detection sensor. The electronic compass sensor and The wheel drive module 11 is connected, and the detection sensor is connected to the mowing blade drive module 12”; [0019], “it can effectively detect the unmowed area in the lawn, so that the mowing robot maintains the normal line of mowing, thereby avoiding There are more unmowed areas in the lawn, which greatly improves the mowing efficiency of the mowing robot, and at the same time, the cost is lower, so that the mowing robot can work stably and reliably in various unknown environments for a long time.”), and 
control the weeding unit to stop operation in response to the detection of the target object ([0014], “The sensor group module further includes a detection sensor for detecting the lawn, and the detection sensor is connected with the mowing blade driving module. The core component of the detection sensor is a capacitance sensor, which can detect the capacitance difference between the lawn and the non-turf area. In this way, when the mowing robot is not on the lawn, the detection sensor transmits the control information to the mowing blade drive module to control the mowing blade to stop working, avoiding damage caused by the mowing blade touching stones or other hard objects.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim, in view of Noh, to configure a robot comprising a weeding unit to cut grass while traveling outdoor and control the weeding unit to stop operation in response to a detection of a target object, as taught by Rao Shuihua. This modification ensures that the robot can avoid any damage caused by the weeding unit touch stones or other hard objects while performing operation.  

Regarding claim 2, Kim teaches the image capturing unit is disposed at an upper portion of the main body ([0076], “The camera 121 may be provided in an upper surface or a front surface of the mobile robot 100”). Kim does not specifically teach the image capturing unit is disposed at an upper portion of a rear side of the main body.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim, in view of Noh, to dispose the image capturing unit at an upper portion of a rear side of the main body, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 3, Kim further teaches the image capturing unit is configured to capture an image of a traveling direction of the main body ([0076], “the camera 121 photographs an area in the forward traveling direction of the mobile robot 100”). 

Regarding claim 4, Kim further teaches the controller is configured to detect an object changing its position among objects captured in the image information ([0094], “The obstacle recognizer 112 identifies a human, an animal, and an object based on obstacle information. The obstacle recognizer 112 categorizes obstacle types into a normal obstacle, a dangerous obstacle, a biological obstacle, and a floor obstacle”), and identify the detected object as the target object ([0094], “determine a particular individual obstacle in each category.”). 

Regarding claim 5, Kim further teaches the controller is configured to control the main body to travel in response to detection of the target object based on a plurality of preset control modes ([0081], “The motion data 132 includes motion information, which is about an operation of the mobile robot responsive to a recognized obstacle, for example, motion information such as a traveling speed, a traveling direction, whether to avoid the obstacle, whether to stop traveling, etc., and data on a sound effect, an alert sound, or a voice guidance output through the speaker 173.”).


Regarding claim 6, Kim further teaches the plurality of control modes comprises:
a first control mode configured to control the main body to travel slowly ([0097], “the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile robot 100 … decelerates…”);
a second control mode configured to control the main body to stand by ([0097], “the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile robot 100 stops”); and
a third control mode configured to control the main body to travel by avoiding the target object ([0097], “the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile robot 100 … changes a traveling direction…”). 
Regarding claim 7, Kim further teaches the controller is configured to control the main body to travel while maintaining at least a predetermined distance between the main body and the target object, when the main body is controlled to travel according to one or more of the plurality of control modes ([0097], “he mobile robot 100 stops, decelerates, accelerate, reverses, makes U-turn, changes a traveling direction, stays away a predetermined distance from the obstacle, and waits for a predetermined time.”).

Regarding claim 9, Kim further teaches the controller is configured to determine a type of the target object based on a result of detecting the target object and comparing the detected target object with a predetermined detection reference ([0080], “The data unit 130 stores obstacle recognition data 131 including feature information necessary to recognize obstacles”; [0123], “the controller 110 retrieves shape information of the obstacle from the obstacle recognition data 131 to thereby recognize the obstacle (S400) and determine a type of the obstacle.”), and control the main body to travel according to the determined type of the target object ([0124], “The motion controller 111 sets a motion responsive to a type of an obstacle determined based motion data, and controls the travel unit 160 or the speaker 173 to perform the set motion”). 


Regarding claims 10 and 18, Kim further teaches a communication unit 140 (Fig. 2) configured to communicate with an external communication target element ([0082], “The communication unit 140 includes a plurality of communication modules to transmit and receive data to and from the server 90 through the communication device 70 and communicate with the terminal 80.”), wherein the controller is configured to generate notification information of a result of detecting the target object, and transmit the notification information to the communication target element from the communication unit ([0083], “The communication unit 140 transmits information on an obstacle sensed by the obstacle sensing unit 120 to the server 90 through the communication unit 140 … the communication unit 140 receives, from the terminal 80, information on an obstacle present in a travel area and operation information dependent thereon, and transmits operation data of the mobile robot to the terminal 80.”).

Regarding claims 11 and 19, Kim further teaches an output unit 173 (Fig. 2) configured to output an audio output ([0064], “a speaker 173 for outputting a predetermined alert sound or sound effect.”), 
wherein the controller is configured to generate an alarm signal based on a result of detecting the target object, so that an audio output is output from the output unit based on the alarm signal ([0087], “…to output an alert sound, a sound effect, or a voice guidance through the speaker 173 according to the operating status, an error status, or sensing of an obstacle.”).

Regarding claim 13, Kim further teaches detecting the target object changing its position in the travel area based on the image information includes detecting the target object among objects captured in the image information ([0094], “The obstacle recognizer 112 identifies a human, an animal, and an object based on obstacle information. The obstacle recognizer 112 categorizes obstacle types into a normal obstacle, a dangerous obstacle, a biological obstacle, and a floor obstacle”) by recognizing that the target object is changing its position ([0194], “The obstacle recognizer 112 analyzes photographed image data to thereby recognizes an obstacle according to a shape of the obstacle and determine a type of the obstacle. In some cases, an obstacle may be recognized based on a motion of the obstacle.”).

Regarding claim 14, Kim further teaches controlling the main body to travel based on the result of the detection includes controlling the main body to travel in response to movement of the target object when the target object is detected ([0074], “The obstacle sensing unit 120 inputs image data of the photographed obstacle and position or movement information of the obstacle”; [0197], “A biological obstacle such as a person and a pet moves when finding the mobile robot, and thus, the mobile robot may wait for a while and then travel again when the obstacle moves.”).

Regarding claim 15, Kim further teaches controlling the main body to travel based on the result of the detection includes determining a type of the target object based on a comparison of the result of the detection and a predetermined detection reference ([0080], “The data unit 130 stores obstacle recognition data 131 including feature information necessary to recognize obstacles”; [0123], “the controller 110 retrieves shape information of the obstacle from the obstacle recognition data 131 to thereby recognize the obstacle (S400) and determine a type of the obstacle.”), and controlling the main body to travel based on the determined type of the target object ([0124], “The motion controller 111 sets a motion responsive to a type of an obstacle determined based motion data, and controls the travel unit 160 or the speaker 173 to perform the set motion”).

Regarding claim 16, Kim further teaches controlling the main body to travel includes at least one of control modes ([0081], “The motion data 132 includes motion information, which is about an operation of the mobile robot responsive to a recognized obstacle, for example, motion information such as a traveling speed, a traveling direction, whether to avoid the obstacle, whether to stop traveling, etc., and data on a sound effect, an alert sound, or a voice guidance output through the speaker 173.”), comprising: 
a first control mode configured to control the main body to travel slowly ([0097], “the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile robot 100 … decelerates…”); 
a second control mode configured to control the main body to stand by ([0097], “the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile robot 100 stops”); and 
a third control mode configured to control the main body to travel by avoiding the target object ([0097], “the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile robot 100 … changes a traveling direction…”).

Regarding claim 17, Kim teaches a robot 100 (Fig. 1)…, comprising: 
a main body (Fig. 1); 
a driving unit 160 configured to move the main body ([0068], “The travel unit 160 includes at least one drive wheel (not shown) for moving a main body of the mobile robot”); 
an image capturing unit 121 (Fig. 2) configured to capture an image of a travel area around the main body to generate image information regarding the travel area of the main body ([0076], “the camera 121 photographs an area in the forward traveling direction of the mobile robot 100”);
…; and 
a controller 110 (Fig. 2) configured to: 
…
detect a target object changing its position in the travel area ([0074], “The obstacle sensing unit 120 inputs image data of the photographed obstacle and position or movement information of the obstacle”), 
determine a type of the target object based on a result of detecting the target object and comparing the detected target object with a predetermined detection reference ([0080], “The data unit 130 stores obstacle recognition data 131 including feature information necessary to recognize obstacles”; [0123], “the controller 110 retrieves shape information of the obstacle from the obstacle recognition data 131 to thereby recognize the obstacle (S400) and determine a type of the obstacle.”), and 
control the main body to travel … in response to the detection of the target object changing its position in the travel area ([0197], “A biological obstacle such as a person and a pet moves when finding the mobile robot, and thus, the mobile robot may wait for a while and then travel again when the obstacle moves.”), wherein the control of the main body to travel in response to the detection of the target object is based on a plurality of preset control modes ([0081], “The motion data 132 includes motion information, which is about an operation of the mobile robot responsive to a recognized obstacle, for example, motion information such as a traveling speed, a traveling direction, whether to avoid the obstacle, whether to stop traveling, etc., and data on a sound effect, an alert sound, or a voice guidance output through the speaker 173.”) and the determined type of the target object ([0124], “The motion controller 111 sets a motion responsive to a type of an obstacle determined based motion data, and controls the travel unit 160 or the speaker 173 to perform the set motion”).
Yet, Kim fails to specifically disclose control traveling of the main body by determining a condition of the travel area based on the image information.

	However, in the same field of endeavor, Noh teaches control traveling of the main body by determining a condition of the travel area based on the image information (Fig. 11, [0051], “a step S20 of determining whether an obstacle is present in the acquired image on the basis of the detected light pattern.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim, in view of Noh, to determine the condition of the travel area, i.e. whether an obstacle is present (as taught by Noh). This modification eliminates risk of collision between the robot and a wall or an obstacle by detecting the boundary between the floor and the wall and the boundary between the floor and the obstacle, which obstruct movement of the robot, as stated by Noh in [0058]. 

Neither Kim nor Noh specifically teaches the robot is a robot that cuts grass while traveling in an outdoor travel area, the robot comprising a weeding unit configured to cut grass while traveling in the travel area; and a controller configured to operate the weeding unit while controlling traveling of the main body, and to control the weeding unit to stop operation in response to the detection of the target object. 
	
However, in the same field of endeavor, Rao Shuihua teaches a robot that cuts grass while traveling in an outdoor travel area (Fig. 1, [0009], “An intelligent lawn mowing robot control system”, the robot comprising:
a weeding unit configured to cut grass while traveling in the travel area ([0009], “a grass cutting blade drive module”; Fig. 1, “mowing blade drive module 12”); and 
a controller configured to: 
operate the weeding unit while controlling traveling of the main body ([0027], “The motor drive module includes a wheel drive module 11 and a mowing blade drive module 12, the control system also includes a visual recognition module, and the sensor group module includes a photoelectric code disc sensor, an electronic compass sensor, and a detection sensor. The electronic compass sensor and The wheel drive module 11 is connected, and the detection sensor is connected to the mowing blade drive module 12”; [0019], “it can effectively detect the unmowed area in the lawn, so that the mowing robot maintains the normal line of mowing, thereby avoiding There are more unmowed areas in the lawn, which greatly improves the mowing efficiency of the mowing robot, and at the same time, the cost is lower, so that the mowing robot can work stably and reliably in various unknown environments for a long time.”), and 
control the weeding unit to stop operation in response to the detection of the target object ([0014], “The sensor group module further includes a detection sensor for detecting the lawn, and the detection sensor is connected with the mowing blade driving module. The core component of the detection sensor is a capacitance sensor, which can detect the capacitance difference between the lawn and the non-turf area. In this way, when the mowing robot is not on the lawn, the detection sensor transmits the control information to the mowing blade drive module to control the mowing blade to stop working, avoiding damage caused by the mowing blade touching stones or other hard objects.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim, in view of Noh, to configure a robot comprising a weeding unit to cut grass while traveling outdoor and control the weeding unit to stop operation in response to a detection of a target object, as taught by Rao Shuihua. This modification ensures that the robot can avoid any damage caused by the weeding unit touch stones or other hard objects while performing operation.  

Regarding claim 20, Kim further teaches the plurality of control modes comprises: 
a first control mode configured to control the main body to travel slowly ([0097], “the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile robot 100 … decelerates…”); 
a second control mode configured to control the main body to stand by ([0097], “the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile robot 100 stops”); and 
a third control mode configured to control the main body to travel by avoiding the target object ([0097], “the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile robot 100 … changes a traveling direction…”).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Noh, and in further view Rao Shuihua of Tian et al. (US 2016/0059416 A1), hereinafter Tian.
Regarding claim 8, Kim teaches the controller is configured to control the main body to travel according to one or more of the plurality of control modes ([0081], “The motion data 132 includes motion information, which is about an operation of the mobile robot responsive to a recognized obstacle, for example, motion information such as a traveling speed, a traveling direction, whether to avoid the obstacle, whether to stop traveling, etc., and data on a sound effect, an alert sound, or a voice guidance output through the speaker 173.”). Yet, Kim, Noh, and Rao Shuihua fail to specifically disclose the controller is configured to control the main body to travel according to one or more of the plurality of control modes until the target object is no longer detected.
However, in the same field of endeavor, Tian teaches the controller is configured to control the main body to travel according to one or more of the plurality of control modes until the target object is no longer detected ([0054], “with a human in the buffer zone and the robot in a narrow area, the robot is controlled to stop and wait until the human has left the buffer zone”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim, in view of Noh, Rao Shuihua, and Tian, to control the robot to travel according to one of the control modes until the target object is no longer detected. This modification allows the robot to safely operate in the travel area while avoiding collision or contact with other objects that obstruct movement paths of the robot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Shamlian et al. (US 2015/0328775 A1)
Sun et al. (US 2017/0315560 A1)
Sadowski et al. (US 2014/0163733 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664